

116 HR 1611 IH: Robert Levinson Hostage Recovery and Hostage-Taking Accountability Act
U.S. House of Representatives
2019-03-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1611IN THE HOUSE OF REPRESENTATIVESMarch 7, 2019Mr. Deutch (for himself, Mr. Wilson of South Carolina, Mr. Ted Lieu of California, and Mr. Waltz) introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo provide assistance for United States citizens and nationals taken hostage or unlawfully or
			 wrongfully detained abroad, and for other purposes.
	
 1.Short titleThis Act may be cited as the Robert Levinson Hostage Recovery and Hostage-Taking Accountability Act. 2.Assistance for United States citizens and nationals unlawfully or wrongfully detained abroad (a)ReviewThe Secretary of State shall review the cases of citizens and nationals of the United States detained abroad to determine if there is credible information that they are being detained unlawfully or wrongfully, based on criteria including whether—
 (1)the detained individual has presented credible information of factual innocence to United States officials;
 (2)information exists that the individual is detained solely or substantially because he or she is a citizen or national of the United States;
 (3)information exists that the individual is being detained in violation of internationally protected rights and freedoms, such as freedom of expression, association, assembly, and religion;
 (4)the individual is being detained in violation of the laws of the detaining country; (5)independent nongovernmental organizations or journalists have raised legitimate questions about the innocence of the detained individual;
 (6)the United States embassy in the country where the individual is detained has received credible reports that the detention is a pretext;
 (7)police reports show evidence of the lack of a credible investigation; (8)the individual is detained in a country where the Department of State has determined in its annual human rights reports that the judicial system is not independent or impartial, is susceptible to corruption, or is incapable of rendering just verdicts;
 (9)the individual is detained in inhumane conditions; and (10)the international right to due process of law has been sufficiently impaired so as to render the detention arbitrary.
 (b)Referrals to the special envoyUpon a determination by the Secretary of State that there is credible information that the detention of a United States national abroad is unlawful or wrongful, and regardless of whether the detention is by a foreign government or a non-governmental actor, the Secretary shall transfer responsibility for such case from the Bureau of Consular Affairs of the Department of State to the Special Envoy for Hostage Affairs created pursuant to section 3.
			(c)Report
 (1)Biannual reportWith respect to United States nationals for whom the Secretary determines there is credible information of unlawful or wrongful detention abroad, the Secretary shall submit a biannual report to the appropriate congressional committees.
 (2)CompositionThe report required under paragraph (1) shall include current estimates of the number of individuals so detained, as well as relevant information about particular cases, such as—
 (A)the name of the individual, unless the provision of such information is inconsistent with section 552a of title 5, United States Code (commonly known as the Privacy Act of 1974);
 (B)basic facts about the case; (C)a summary of the information that such individual may be detained unlawfully or wrongfully;
 (D)a description of specific efforts, legal and diplomatic, taken on behalf of the individual since the last reporting period, including a description of accomplishments and setbacks; and
 (E)a description of intended next steps. (d)Resource manual (1)EstablishmentNot later than 180 days after the date of the enactment of this Act and after consulting with relevant organizations that advocate on behalf of United States citizens and national detained abroad, the Secretary of State shall publish a resource manual for government officials and families of unjustly or wrongfully detained individuals.
 (2)ContentThe resource manual required under paragraph (1) shall include suggested actions designed to obtain the release of unjustly or wrongfully detained individuals, including—
 (A)acting through traditional diplomatic and consular channels to ensure prompt and regular access for the detained individual to legal counsel, family members, humane treatment, and other services;
 (B)sanctions tools including withholding assistance to the foreign government, in cases where relevant, and denying or revoking visas and freezing assets of individuals perpetrating the unjust or wrongful detention;
 (C)submitting public or private letters from members of Congress or other individuals who may be influential in securing the release of an individual; and
 (D)consulting with relevant legal and human rights organizations. 3.Special Envoy for Hostage Affairs (a)EstablishmentThere shall be a Special Presidential Envoy for Hostage Affairs, appointed by the President, by and with the advice and consent of the Senate, who shall report to the Secretary of State.
 (b)RankThe Special Envoy shall have the rank and status of ambassador. (c)ResponsibilitiesThe Special Presidential Envoy for Hostage Affairs shall—
 (1)lead diplomatic engagement on United States hostage policy; (2)coordinate all diplomatic engagements in support of hostage recovery efforts, in coordination with the Hostage Recovery Fusion Cell and consistent with policy guidance communicated through the Hostage Response Group;
 (3)coordinate with the Hostage Recovery Fusion Cell proposals for diplomatic engagements and strategy in support of hostage recovery efforts;
 (4)provide senior representation from the Special Envoy's office to the Hostage Recovery Fusion Cell established under section 4 and the Hostage Response Group established under section 5; and
 (5)in coordination with the Hostage Recovery Fusion Cell as appropriate, coordinate diplomatic engagements regarding cases in which a foreign government confirms that it has detained a United States national but the United States Government regards such detention as unlawful or wrongful.
				4.Hostage Recovery Fusion Cell
 (a)EstablishmentThe President shall establish an interagency Hostage Recovery Fusion Cell. (b)ParticipationThe President shall direct the heads of each of the following executive departments, agencies, and offices to make available personnel to participate in the Hostage Recovery Fusion Cell:
 (1)The Department of State. (2)The Department of the Treasury.
 (3)The Department of Defense. (4)The Department of Justice.
 (5)The Office of the Director of National Intelligence. (6)The Federal Bureau of Investigation.
 (7)The Central Intelligence Agency. (8)Other agencies as the President, from time to time, may designate.
 (c)PersonnelThe Hostage Recovery Fusion Cell shall have— (1)a Director, who shall be a full-time senior officer or employee of the United States Government;
 (2)a Family Engagement Coordinator; and (3)other officers and employees as deemed appropriate by the President.
 (d)DutiesThe Hostage Recovery Fusion Cell shall— (1)coordinate efforts by participating agencies to ensure that all relevant information, expertise, and resources are brought to bear to secure the safe recovery of United States nationals held hostage abroad;
 (2)if directed, coordinate the United States Government's response to other hostage-takings occurring abroad in which the United States has a national interest; and
 (3)pursuant to policy guidance coordinated through the National Security Council— (A)identify and recommend hostage recovery options and strategies to the President through the National Security Council;
 (B)coordinate efforts by participating agencies to ensure that information regarding hostage events, including potential recovery options and engagements with families and external actors (including foreign governments), is appropriately shared within the United States Government to facilitate a coordinated response to a hostage-taking;
 (C)assess and track all hostage-takings of United States nationals abroad and provide regular reports to the President on the status of such cases and any measures being taken toward the hostages' safe recovery;
 (D)provide a forum for intelligence sharing and, with the support of the Director of National Intelligence, coordinate the declassification of relevant information;
 (E)coordinate efforts by participating agencies to provide appropriate support and assistance to hostages and their families in a coordinated and consistent manner and to provide families with timely information regarding significant events in their cases;
 (F)make recommendations to agencies in order to reduce the likelihood of United States nationals’ being taken hostage abroad and enhance United States Government preparation to maximize the probability of a favorable outcome following a hostage-taking; and
 (G)coordinate with agencies regarding congressional, media, and other public inquiries pertaining to hostage events.
					5.Hostage Response Group
 (a)EstablishmentThe President shall establish a Hostage Response Group, to be convened on a regular basis, as well as upon the request of the National Security Council, to further the safe recovery of United States nationals held abroad, and to be tasked with coordinating the United States Government response to other hostage-takings occurring abroad in which the United States has a national interest.
 (b)MembershipThe regular members of the Hostage Response Group shall include the Director of the Hostage Recovery Fusion Cell, the Hostage Recovery Fusion Cell's Family Engagement Coordinator, the Special Envoy appointed pursuant to section 3, and representatives from the Department of the Treasury, the Department of Defense, the Department of Justice, the Federal Bureau of Investigation, the Office of the Director of National Intelligence, and other agencies as the President, from time to time, may designate.
 (c)DutiesThe Hostage Recovery Group shall— (1)identify and recommend hostage recovery options and strategies to the President through the National Security Council;
 (2)coordinate the development and implementation of United States hostage recovery policies, strategies, and procedures;
 (3)receive regular updates from the Hostage Recovery Fusion Cell on the status of United States nationals being held hostage abroad and measures being taken to effect the hostages' safe recovery;
 (4)coordinate the provision of policy guidance to the Hostage Recovery Fusion Cell, including reviewing recovery options proposed by the Hostage Recovery Fusion Cell and working to resolve disputes within the Hostage Recovery Fusion Cell; and
 (5)where higher-level guidance is required, make recommendations to the National Security Council. (d)MeetingsThe Hostage Response Group shall meet regularly.
 (e)ReportingThe Hostage Response Group shall regularly provide recommendations on hostage recovery options and strategies to the National Security Council.
			6.Authorization of imposition of sanctions
 (a)In generalThe President may impose the sanctions described in subsection (b) with respect to any foreign person the President determines, based on credible evidence—
 (1)is responsible for or complicit in, or responsible for ordering, controlling, or otherwise directing, the unlawful or wrongful detention abroad of a United States national;
 (2)acts as an agent of or on behalf of a foreign person in a matter relating to an activity described in paragraph (1); or
 (3)materially assists, sponsors, or provides financial, material, or technological support for, or goods or services in support of, an activity described in paragraph (1).
 (b)Sanctions describedThe sanctions described in this subsection are the following: (1)Inadmissibility to united states (A)In generalIn the case of a foreign person who is an individual—
 (i)ineligibility to receive a visa to enter the United States or to be admitted to the United States; or
 (ii)if the individual has been issued a visa or other documentation, revocation, in accordance with section 221(i) of the Immigration and Nationality Act (8 U.S.C. 1201(i)), of the visa or other documentation.
 (B)Exception to comply with united nations headquarters agreement and law enforcement objectivesSanctions under subparagraph (A) shall not apply to an individual if admitting the individual into the United States would further important law enforcement objectives or is necessary to permit the United States to comply with the Agreement regarding the Headquarters of the United Nations, signed at Lake Success June 26, 1947, and entered into force November 21, 1947, between the United Nations and the United States, or other applicable international obligations of the United States.
					(2)Blocking of property
 (A)In generalThe blocking, in accordance with the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.), of all transactions in all property and interests in property of a foreign person if such property and interests in property are in the United States, come within the United States, or are or come within the possession or control of a United States person.
 (B)Inapplicability of national emergency requirementThe requirements of section 202 of the International Emergency Economic Powers Act (50 U.S.C. 1701) shall not apply for purposes of this section.
					(C)Exception relating to importation of goods
 (i)In generalThe authority to block and prohibit all transactions in all property and interests in property under subparagraph (A) shall not include the authority to impose sanctions on the importation of goods.
 (ii)GoodIn this subparagraph, the term good means any article, natural or man-made substance, material, supply or manufactured product, including inspection and test equipment, and excluding technical data.
 (c)Enforcement of blocking of propertyA person that violates, attempts to violate, conspires to violate, or causes a violation of subsection (b)(2) or any regulation, license, or order issued to carry out that subsection shall be subject to the penalties set forth in subsections (b) and (c) of section 206 of the International Emergency Economic Powers Act (50 U.S.C. 1705) to the same extent as a person that commits an unlawful act described in subsection (a) of that section.
 (d)Termination of sanctionsThe President may terminate the application of sanctions under this section with respect to a person if the President determines and reports to the appropriate congressional committees not later than 15 days before the termination of the sanctions that—
 (1)credible information exists that the person did not engage in the activity for which sanctions were imposed;
 (2)the person has been prosecuted appropriately for the activity for which sanctions were imposed; (3)the person has credibly demonstrated a significant change in behavior, has paid an appropriate consequence for the activity for which sanctions were imposed, and has credibly committed to not engage in an activity described in subsection (a) in the future; or
 (4)the termination of the sanctions is in the national security interests of the United States. (e)Regulatory authorityThe President shall issue such regulations, licenses, and orders as are necessary to carry out this section.
 (f)DefinitionsIn this section: (1)Foreign personThe term foreign person has the meaning given that term in section 595.304 of title 31, Code of Federal Regulations (as in effect on the day before the date of the enactment of this Act).
 (2)United states personThe term United States person has the meaning given that term in section 595.315 of title 31, Code of Federal Regulations (as in effect on the day before the date of the enactment of this Act).
				7.Definitions
			(a)Definitions
 (1)Appropriate congressional committeesIn this Act, the term appropriate congressional committees means— (A)the Committee on Foreign Relations, the Committee on Appropriations, the Committee on Banking, Housing, and Urban Affairs, the Committee on the Judiciary, the Committee on Armed Services, and the Select Committee on Intelligence of the United States Senate; and
 (B)the Committee on Foreign Affairs, the Committee on Appropriations, the Committee on Financial Services, the Committee on the Judiciary, the Committee on Armed Services, and the Permanent Select Committee on Intelligence of the House of Representatives.
 (2)United States nationalThe term United States national means— (A)a United States national as defined in section 101(a)(22) or section 308 of the Immigration and Nationality Act (8 U.S.C. 1101(a)(22), 8 U.S.C. 1408); and
 (B)a lawful permanent resident alien with significant ties to the United States. 